Determination unanimously modified on the law and as modified, confirmed, in accordance with the following memorandum: Petitioner, an inmate at Attica Correctional Facility, was charged with violating disciplinary rules 113.00, 113.11 and 113.15. Respondent concedes that rule 113.00 (7 NYCRR 270.1 [b] [14] [i]) does not set forth any specific acts of misconduct and is merely a series heading. We conclude that the finding that petitioner violated this rule should, therefore, be annulled. There was substantial evidence to support respondent’s determinations on the remaining charges and we confirm those determinations. (Article 78 proceeding transferred by order of Supreme Court, Wyoming County, Dadd, J.) Present — Doerr, J. P., Green, Pine, Balio and Lawton, JJ.